Judgment unanimously affirmed. Memorandum: Petitioner appeals from a judgment denying his CPLR article 78 petition challenging a prison disciplinary determination finding him guilty of assaulting another inmate. Petitioner contends that his rehearing was not conducted in a timely manner, and that the Hearing Officer’s reliance on confidential information to support the finding of guilt was improper because the Hearing Officer failed to state on the record how he became aware of such confidential information.
The rehearing was timely commenced and concluded, i.e., within seven days and 14 days, respectively, following the local facility’s receipt of the notice of the administrative reversal. There is no requirement that the record establish how the Hearing Officer learned of the confidential information; in any event, the record establishes that a correction officer had obtained the information from a confidential source before relating it to the Hearing Officer. The proof is sufficient if the in camera record establishes the nature of the information and a basis for concluding that it is reliable (see, Matter of Cappello v Coughlin, 178 AD2d 1026, 1026-1027; Matter of Carter v Kelly, 159 AD2d 1006, 1008). Those requirements were satisfied in this case. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Denman, P. J., Callahan, Pine, Doerr and Boehm, JJ.